Citation Nr: 1236675	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left shoulder disability.

2.  Entitlement to service connection for left shoulder disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from March 1963 to March 1967.

The issue on appeal was most recently before the Board in April 2011.  The Veteran appealed the Board's April 2011 denial to the United States Court of Appeals for Veterans Claims (Court) and moved the Court to vacate and remand the portion of the April 2011 Board decision that denied reopening his service connection claim for left shoulder disability.  By Order dated February 13, 2012, the Court granted the motion and remanded this matter to the Board for compliance with the instructions included in the February 2012 Partial Joint Motion for Remand.

The issue of entitlement to service connection for left shoulder disability (under a merits analysis) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for left shoulder disability was denied by an October 1975 rating decision; a notice of disagreement was not received to initiate an appeal from that determination.  

2.  Certain evidence received since the October 1975 rating decision relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The October 1975 rating decision which denied entitlement to service connection for left shoulder disability is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the October 1975 denial of service connection for left shoulder disability, and the claim of service connection for left shoulder disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Under the VCAA, VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the favorable decision as it relates to the issue of reopening the Veteran's claim for service connection, no further discussion of VCAA is necessary at this point.  The matter of VCAA compliance with regard to the other issue will be addressed in a future merits decision on that issue after action is undertaken as directed in the remand section of this decision.

A review of the record shows that the Veteran's service connection claim was denied by the RO in October 1975.  The Veteran was informed of the October 1975 decision and failed to file a notice of disagreement to initiate an appeal. Consequently, the October 1975 rating decision became final.  38 U.S.C.A. § 7105.  A request to reopen the claim was received in February 2007.

The request to reopen the Veteran's claim for left shoulder disability involves an underlying claim of service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision.  38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence at the time of the October 1975 rating decision included the Veteran's service treatment records.  A September 1965 service treatment record shows that the Veteran injured his right shoulder playing football the week prior.  The Veteran stated he had swelling over his right shoulder.  A February 1967 report of medical examination shows that clinical evaluation of the Veteran's upper extremities was normal and no left shoulder disability was noted.  In his contemporaneous medical history, the Veteran checked the appropriate box to deny painful or "trick" shoulder.  While it appears to the Board that the Veteran originally marked the appropriate box to confirm a history of broken bones, the Veteran marked out his original answer and denied a past/current history of it.  Again, no left shoulder disability was noted.  

Evidence at the time of the October 1975 rating decision also consisted of a September 1975 VA examination that showed history of separation of left acromioclavicular joint with symptomatic residual osteoarthritis.  There was no additional evidence received within the one year period.

Evidence received since the October 1975 rating decision includes the Veteran's notice of disagreement received in December 2007 in which he stated that he never had a right shoulder injury in service, but rather a left shoulder injury and that military medical professionals were trained to discuss anatomical parts from their standpoint (i.e. a medical profession looking at a soldier's left shoulder would note it as the "right" on examination) and that he learned this while training as a medic in service.  In other words, the right shoulder injury noted in service treatment records was actually referring to his left shoulder injury.  With his DD 214 reflecting some medical training, the Veteran is competent to discuss in-service medical procedures for diagnosing patients.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).       

In sum, the evidence received since the October 1975 rating decision does relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection for left shoulder disability.  For these reasons, the Board concludes the Veteran has presented new and material evidence to reopen his claim for service connection left shoulder disability. 


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for left shoulder disability.  The appeal is granted to this extent, subject to the directions set forth in the remand section of this discussion.



REMAND

The Joint Motion references certain notations in the current service records which suggest that there may be additional service treatment records documenting treatment at Mountain Home Air Force Base.  For example, an October 1965 service treatment record shows treatment with the 808th Medical Group also at Mountain Home Air Force Base in Idaho.  Appropriate action to locate any additional records is necessary.  

The Board additionally notes that the Veteran is competent to testify as to symptoms of his left shoulder disability.  See Barr, 21 Vet. App. 303.  With claims of in-service symptoms and post service symptoms, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to locate and obtain any additional service treatment records from the 67th Tactical Hospital and 808th Medical Group at Mountain Home Air Force Base in Idaho.  The results of such records search should be documented in the file. 

2.  After completion of the above to the extent possible, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent and etiology of his left shoulder disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

Is it at least as likely as not (a 50% or higher degree of probability) that the current left shoulder disability is causally related to service?  

Reasons for the opinion should be furnished, to specifically include discussion of the likelihood that medical personnel in the military at the time of the Veteran's service were trained to identify the right or left location of a patient's anatomical parts from the view or perspective of the examiner.  

3.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and adjudicate the issue on appeal (under a merits analysis).  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


